AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                   Page I of I



                                         UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA

                               United States of America                          JUDGMENT IN A CRIMINAL CASE
                                          v.                                     (For Offenses Committed On or After November I, 1987)


                                   Jose Hernandez                                Case Number: 2:20-mj-8255

                                                                                 Jo Anne Tyrell
                                                                                 Defendant's Attorney


REGISTRATION NO. 93934298
                                                                                                                 FILED
THE DEFENDANT:                                                                                                     JAN 2 7 2020
 IZI pleaded guilty to count(s) I of Complaint
 0 was found guilty to count(s)
                                               --------------,----t;;:=====~r--
      after a plea of not guilty.                                               i.-;;s_v__~--:---:--~~-lllllia:,,----'
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s :
Title & Section                        Nature of Offense                                                          Count Number(s)
8:1325                                 ILLEGAL ENTRY (Misdemeanor)                                                l

 D The defendant has been found not guilty on count(s)
                                                                          -------------------
 •   Count(s)
                          ----------------- dismissed on the motion of the United States.
                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                     IZl TIME SERVED                        • __________ days
 IZI Assessment: $10 WAIVED IZl Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         Monday, January 27, 2020
                                                                         Date of Imposition of Sentence

                 ,        /j
               i,".,, /

Received         ,£,,-<_ _ _ _ _ __
             -DU~S_M




Clerk's Office Copy                                                                                                          2:20-mj-8255
